Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5626154, Rogers.
Regarding Claims 1 and 17, Rogers discloses a razor cartridge (fig’s. 1-3, 10), the cartridge comprising: a housing (combination of parts 12) having a portion that forms a cavity (fig 2, interior of housing 12); at least one retaining element (30) configured to maintain a blade in the housing (as it helps maintain the blades in the housing via its connection with part 12), the at least one retaining element having a top (outer facing surface in fig 1) portion that includes at least one aperture (aperture which accepts part 42, as seen in fig 2) therethrough, a bottom portion (portion of part 30 that connects to part 40, fig 2), and an intermediate portion connecting the top portion to the bottom portion (see fig 2 portion of part 30 which is left most facing and which connects the top to the bottom) to define an interior volume between the top portion and the bottom portion (volume between top bottom and intermediate portions in fig 2); and a shaving aid (42) fitted in the cavity, the at least one retaining element (30) connectable to the housing so that the cavity (interior parts of the housing 12) is fitted within the interior volume of the at least one retaining element (30) (as seen in fig  2).  

Rogers also includes the shaving aid assembly including a lubricating composition (water soluble lubricant, col. 3, lines 7-10) and a pusher material (swell-able polymer, col. 3, lines 27-30, and col. 1, lines 40-50), in order to improve the release of the water-soluble shaving aid from the composite and cartridge. 
Regarding Claim 5, the Rogers housing includes a front edge, a rear edge, a top surface, a bottom surface, and a pair of side edges, the pair of side edges connecting the front edge to the rear edge and extending from the top surface to the bottom surface to define a lateral surface, the at least one retaining element embracing at least in part one of the pair of lateral surfaces and extending over a portion of the top surface and the bottom surface of the housing.  (see fig 1 and fig 2, since the housing 12 is rectangular and the retaining element 16 contacts and extends over a pair of lateral surfaces of the of the housing and extends over the lateral surfaces of the bottom of the housing). 
Regarding Claim 6, the at least one retaining element is C-shaped and extends along a length of one of the pair of side edges of the housing (see annotated fig 2 below). 

    PNG
    media_image1.png
    236
    643
    media_image1.png
    Greyscale


Regarding Claim 8, Rogers discloses all the elements of Claim 8 which Claim 8 has in common with Claim 1.
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of USPN 7581318, Coffin. 
Regarding Claims 18-19, Rogers discloses all the limitations of Claim 17 as discussed above.  Rogers lacks the shaving aid includes a main body and a protrusion extending from the main body and the housing includes a portion that mates with the protrusion of the shaving aid to connect the shaving aid to the housing.
Coffin discloses a shaving razor cartridge like the cartridge of Rogers, and discloses that in a front housing portion (fig 3, 50, which is analogous to the retaining element of Rogers) there is an aperture for a shaving aid element (64) and that the shaving aid includes a main body (72) and a protrusion (76) extending from the main body and a lower housing (58, analogous to the housing of Rogers) includes a portion that mates with the protrusion of the shaving aid to connect the shaving aid 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers by having the shaving aid include a main body and a protrusion extending from the main body and the housing includes a portion that mates with the protrusion of the shaving aid to connect the shaving aid to the housing in order to securely attach the shaving aid to the body via a frictional fit as taught by Coffin.
 Regarding Claim 20, the shaving aid of the Rogers is water activated in a solid state (since the shaving aid is solid, and is activated to moisturize skin when the aid interacts with water per col. 4 lines 48).

Claims 3, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of USPGPUB 20080034590, Prudden Jr. et al., hereafter Prudden. 
Regarding Claim 3, 9 and 14, Rogers discloses all the limitations of Claims 2 and 8 as discussed above. 
Rogers lacks the at least one aperture in Rogers being a first aperture and a second aperture being provided through the top portion (of the cartridge), the first aperture and the second aperture being separated by a bar, and wherein per Claim 14, the lubricating composition includes a first portion and a second portion, the first and second portions being separated by the bar so that the first portion is dispensed through the first aperture and the second portion is dispensed through second aperture.
Prudden discloses a shaving razor cartridge like the cartridge of Rogers, and discloses that in a front housing portion there are multiple apertures therein for fitting several shaving aid elements each separated by bars (apertures in top of housing 26 which fir shaving aids 42, 44 and 46 separated by bars 32, and 50 respectively), the lubricating composition including a first portion and a second portion (each 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers by having the at least one aperture in Rogers being a first aperture and a second aperture being provided through the top portion (of the cartridge), the first aperture and the second aperture being separated by a bar, and the lubricating composition including a first portion and a second portion, the first and second portions being separated by the bar so that the first portion is dispensed through the first aperture and the second portion is dispensed through second aperture in order to provide improved shaving performance as taught by Prudden.
Regarding Claim 16, the housing of Rogers includes a front edge, a rear edge, a top surface, a bottom surface, and a pair of side edges, the pair of side edges connecting the front edge to the rear edge and extending from the top surface to the bottom surface to define a lateral surface, the at least one retaining element embracing at least in part one of the pair of lateral surfaces and extending over a portion of the top surface and the bottom surface of the housing.  (see fig 1 and fig 2, since the housing 12 is rectangular and the retaining element 16 contacts and extends over a pair of lateral surfaces of the of the housing and extends over the lateral surfaces of the bottom of the housing). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of USPN 9044429, Bakes et al., hereafter Bakes.
Regarding Claim 13, Rogers discloses all the limitations of Claim 8 as discussed above.
Rogers lacks the lubricating composition being a mixture of water-soluble and water-insoluble ingredients such that the lubricating composition is capable of maintaining a shape when in contact with water.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers by having the lubricating composition include a mixture of water-soluble and water-insoluble ingredients in order to moisturize skin and reduce irritation during a shaving process as taught by Bakes.  Also, it is noted that the composition is capable of maintaining any number of shapes at least temporarily. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of USPGPUB 20060254056, Coffin 056. 
Regarding Claim 7, Rogers discloses all the limitations of Claim 1 as discussed above. 
Rogers lacks the at least one retaining element including a locking projection that is configured to anchor in a complementary groove of the housing, the locking projection and the complementary groove configured to allow the at least one retaining element to be snap-fit on at least a portion of one of the pair of side edges of housing such that an interior bottom surface of the retaining element conforms with a shape of the bottom surface of the housing. 
Coffin 056 discloses a shaving razor and cartridge which includes a retaining element (cap 26) which retaining element, like the retaining element of Rogers, is used to enclose a shaving aid release mechanism (22/40), and which retaining element is said to include a protrusion 50 and a complementary groove in the housing of Coffin in order to have the cap be beneficially releasably secured to the housing (par 0041). 
.


Response to Arguments
Applicant’s arguments, see Remarks, filed 11/17/20, with respect to the rejection(s) of claim(s) 1-4, 5-10 and 12-20 under 35 USC 112, 102, and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rogers.
Allowable Subject Matter
Claim 4 is allowed.
The following is an examiner’s statement of reasons for allowance: In the Action dated 8/20/20, Claim 4 was objected to as being dependent upon a rejected base claim, but was said to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In the present Claims Claim 4 has been amended to include all of the limitations of former Claim 1.  As such, Claim 4 is allowed for the reasons stated in said Action.  The reasons for allowing Claim 4 are repeated herein: Regarding Claim 4, neither Rogers, nor any of the razor cartridges found which include a provision of shaving aid within a cavity of the cartridges include a hole in the bottom of the housing of the cartridges which holes are in fluid communication with a hole of a bottom part of a retaining .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 10 and 15 were previously objected to, and remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 10, neither Rogers, nor any of the razor cartridges found which include a provision of shaving aid within a cavity of the cartridges include a hole in the bottom of the housing of the cartridges which holes are in fluid communication with a hole of a bottom part of a retaining element.  As such the subject matter of Claim 10 if included with the rejected base Claims from which it depends would be allowable.
Regarding Claim 15, neither Rogers, nor any of the razor cartridges found which include a pusher material including a portion that forms a groove that is angled on opposite sides so that one of the sides directs the first portion of the lubricating composition outward away from the bar and the other side directs the second portion of the lubricating composition outward away from the bar, nor would it have been obvious to an artisan to modify the shaving aids of the prior art to have such a groove without improper hindsight.   As such the subject matter of Claim 15 if included with the rejected base Claims from which it depends, would be allowable.
Claims 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 21, neither Rogers, none of the razor cartridges found which include a shaving aid, wherein the pusher material forms a bottom layer relative to the lubricating composition which is a top layer, and wherein the pusher material absorbs water and/or humidity and swells acting as a spring/pusher that pushes upwards on the top layer of lubricating composition.  As such the subject matter of Claim 21 if included with the rejected base Claims from which it depends would be allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724




/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        02/13/2021